&. WwW NN

Oo oo ~~ DB WN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

XAVIER BECERRA, State Bar No. 118517
Attorney General of California
R. LAWRENCE BRAGG, State Bar No. 119194
Supervising Deputy Attorney General
WILLIAM MCCASLIN, State Bar No. 249976
Deputy Attorney General

1300 I Street, Suite 125

P.O. Box 944255

Sacramento, CA 94244-2550

Telephone: (916) 210-7350

Fax: (916) 324-5205

E-mail: William.McCaslin@doj.ca.gov
Attorneys for Defendants
D. Ball and C. McCament

FILED

MAY 07 2019

CLERK, U.S. DISTRICT COUR
TOF CALIFORNIA

  

IN THE UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

SACRAMENTO DIVISION

 

CHRISTOPHER TURK,
Plaintiff,
Vv.
C. McCAMENT, et al.,
Defendants.

 

 

 

2:17-cv-01545-DB (PC)

[PROPOSEDT ORDER
Judge: The Honorable Carolyn K.
Delaney

Trial Date: Not Set
Action Filed: July 26, 2017

Based on the stipulation of the parties, IT IS ORDERED that Plaintiff's claims against

Defendants Ball and McCament are dismissed with prejudice.

 

Dated: 5/7 /20/ 7

SA2019300015
13709674.docx

CArpidihlo |

The Honorable Carolyn K. Defaney

 

 

[PROPOSED] ORDER (2:17-cv-01545-DB (PC))

 
